Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 8, 2007                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  128161                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 128161
                                                                    COA: 250000
                                                                    Oakland CC: 02-183044-FH
  RAYMOND A. MCCULLER,
          Defendant-Appellant.

  _________________________________________/

         On February 20, 2007, the United States Supreme Court entered an order that
  vacated this Court's opinion in this case, and remanded this case to this Court for further
  consideration in light of Cunningham v California, 549 US ___; 127 S Ct 856; 166 L Ed
  2d 856 (2007). On order of the Court, this case shall be argued and submitted to the
  Court together with the cases of People v Burns (Docket No. 131898), and People v
  Harper (Docket No. 130988), at such future session of the Court as the cases are ready
  for submission.

         The parties shall file supplemental briefs by April 4, 2007, addressing the effect, if
  any, of Cunningham v California on the prison sentence imposed in this case, and on this
  Court's vacated opinion in this case, People v McCuller, 475 Mich 176 (2006). The
  Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys Association of
  Michigan are invited to file briefs amicus curiae by April 4, 2007. Other persons or
  groups interested in the determination of the issues presented in this case may move the
  Court for permission to file briefs amicus curiae by April 4, 2007.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 8, 2007                       _________________________________________
           d0307                                                               Clerk